Citation Nr: 0409020	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence was submitted to reopen the 
claim fro entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

K. Johnson, Counsel




INTRODUCTION

The veteran served on active duty with the Philippine 
Guerillas from July 1942 to June 1945.  The veteran died in 
December 1990.  The appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which determined that new and material 
evidence had not been submitted to warrant reopening the 
claim of entitlement to service connection for the cause of 
the veteran's death.  

Initially, the appellant requested a hearing before a Hearing 
Officer at the RO.  However, the request was later withdrawn.

The issue of service connection for the cause of the 
veteran's death is remanded to the RO via the Veterans 
Benefits Administration Appeals Management Center (VBA AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  In October 1999, the RO denied the claim of service 
connection for the cause of the veteran's death on the basis 
that the evidence received in connection with the claim 
failed to establish any relationship between the veteran's 
service and death as a result of liver cirrhosis, and that 
the condition was not shown during service or one year 
thereafter.  The appellant was notified of this decision and 
her procedural and appellate rights.  The appellant did not 
initiate an appeal.  

2.  Evidence received since the October 1999 RO decision is 
not cumulative and redundant, and does raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1999 RO decision denying the claim of service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).

2.  The evidence received subsequent to the October 1999 RO 
decision is new and material, and the claim of service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002) was signed into law.  This 
liberalizing law is applicable to this appeal.  The VCAA and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The Board does not find a remand is necessary with respect to 
the question of new and material evidence.  In other words, 
the appellant will not be prejudiced by the Board proceeding 
to a decision on this question as the Board has resolved the 
matter in the appellant's favor.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). 

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  With respect 
to reopening, the amendments at 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii) redefine new and material evidence and the 
duty to assist in applications to reopen previously and 
finally denied claims but were made effective as of the date 
of publication (August 29, 2001) and apply only to 
applications to reopen a previously denied claim filed on or 
after August 29, 2001.  In this matter, the new regulations 
apply as the appellant's application to reopen was filed in 
October 2001.  Therefore, the Board will apply the new 
version of the regulation.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The RO denied service connection for the cause of the 
veteran's death in October 1999.  Evidence considered at that 
time included the veteran's service records, sworn statements 
regarding pulmonary tuberculosis, records from private 
physicians, and the veteran's December 1990 death 
certificate. 

The service records show that the veteran was treated for a 
tropical ulcer from August 1944 to April 1945, and that there 
was no permanent disabilities or injuries.  A May 1945 
physical examination was normal.  

The post-service records dated in 1970s, reflect the 
diagnosis and treatment of pulmonary tuberculosis.  There are 
also affidavits on file in support of the assertion that the 
veteran suffered from pulmonary tuberculosis during his 
active period of service.  Private records also reflect 
treatment for hepatitis B infection, urinary tract infection, 
hookworm infestation, and amoebiasis.  

The veteran died on December [redacted], 1990.  The death certificate 
indicates that the immediate cause of death was liver 
cirrhosis.  There are no indications that an autopsy was 
performed, and the physician did not provide additional 
information concerning the interval between the onset of 
death and each condition listed.  

In 1998, the appellant initiated a claim alleging entitlement 
to service connection for the cause of the veteran's death.  
In October 1999, the RO denied the appellant's claim on the 
basis that the evidence received in connection with the claim 
failed to establish any relationship between the veteran's 
service and death as a result of liver cirrhosis, and that 
the condition was not shown during service or one year 
thereafter.  Notification of the decision, including 
information concerning the appellant's appellate rights, was 
issued in October 1999.  In the absence of appellate action, 
the decision became final.  In October 2001, the appellant 
filed an application to reopen her claim.  

Evidence added to the record since the denial of the claim in 
1999 consists of private medical records and sworn statements 
regarding the veteran's care.  

A February 1946 medical certificate, completed by a 1st 
Lieutenant, was added to the record in June 2003.  He stated 
that the veteran had been under his care since January 1946 
for cirrhosis of the liver.  In an October 1973 affidavit, a 
former captain, reported that he treated the veteran for 
cirrhosis of the liver with complications of pulmonary 
tuberculosis in 1947, and opined that the conditions were due 
to the veteran's service.  

According to a December 1974 certificate from a private 
physician, the veteran had been under his care since November 
1943 for cirrhosis of the liver, pulmonary tuberculosis and 
tropical ulcer.  The physician opined that the diseases were 
related to the veteran's service.  In a later note, the 
appellant clarified that the veteran's care with that 
physician began in 1974, not 1943.  

In a certification, dated in September 1980, a private 
physician reported treating the veteran since 1974 for 
pulmonary tuberculosis, tropical ulcer and cirrhosis of the 
liver.  A May 2002 certification provided by a hospital 
records officer shows that the veteran was admitted and 
treated in June 1988 for intestinal amoebiasis and arthritis 
and that in December 1990, he was treated for hepatitis B, 
GUTI, hookworm infestation, amoebiasis, and pulmonary 
tuberculosis.  

The physician who signed the veteran's death certificate, 
provided a certification dated May 2002.  He reported that 
the listed causes of death, liver cirrhosis, tuberculosis and 
intestinal amoebiasis were true and correct.  

The Board finds that the evidence bears directly and 
substantially upon the specific matter under consideration as 
the physician who signed the death certificate in December 
1990 has determined that there were other significant causes 
of the veteran's death, including pulmonary tuberculosis.  
Also, the 1946 statement indicates that the veteran was 
treated for cirrhosis of the liver in the year after his 
separation from service.  As such, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that the evidence is 
new and material, and serves to reopen the claim.  38 C.F.R. 
§ 3.156.


ORDER

Having received new and material evidence, the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is reopened and the appeal is granted to 
this extent only.


REMAND

In light of the Board's decision that new and material 
evidence has been submitted to warrant reopening the claim of 
service connection for the cause of the veteran's death, the 
entire record must be reviewed on a de novo basis.  

As discussed in the above decision, the physician who signed 
the death certificate in December 1990 has listed causes of 
the veteran's death in addition to cirrhosis of the liver, 
and there is a 1946 statement regarding the treatment for 
cirrhosis of the liver.  

Currently, the file does not include the final 
hospitalization reports or statements from the physician 
regarding the conclusions made regarding the cause of the 
veteran's death.  Therefore, if available, the records should 
be secured and associated with the claims file.  Under VCAA, 
VA's duty to assist the appellant includes obtaining relevant 
medical records in order to determine the nature and extent 
of the veteran's disabilities.  38 C.F.R. § 3.159(c) (2003).  
Also, an opinion based on all of the available records should 
be secured.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the appellant is expected to provide and 
(4) request that the appellant provide 
any evidence in her possession that 
pertains to the claim.  She must also be 
informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should obtain the final 
hospitalization report from the physician 
listed on the veteran's death 
certificate.  All attempts to secure this 
evidence must be documented in the claims 
folder by the VBA AMC.  If, after making 
reasonable efforts to obtain named 
records the VBA AMC is unable to secure 
same, the VBA AMC must notify the 
appellant and (a) identify the specific 
records the VBA AMC is unable to obtain; 
(b) briefly explain the efforts that the 
VBA AMC made to obtain those records; and 
(c) describe any further action to be 
taken by the VBA AMC with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

3.  Once the above actions have been 
completed, the claims folder should be 
referred to the appropriate VA physician 
to determine whether it is at least as 
likely as not that any of the 
disabilities that caused or contributed 
to the veteran's death were related to 
his military service, or any incident 
therein.  All pertinent symptomatology 
and findings should be reported in 
detail.  A complete rationale must be 
provided for all opinions expressed.  It 
is imperative that the examiner reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND.  
If any requested opinion cannot be 
provided that fact should be noted and a 
detailed explanation provided explaining 
why securing the opinion is not possible.  
The report should be typed. 

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the appellant's 
claim of service connection for the cause 
of the veteran's death.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



